        Case 1:18-cv-11325-VSB-OTW Document 84 Filed 07/20/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
 KRISHNA DASS,                                                   :
                        Plaintiff,                               :   18-cv-11325 (VSB) (OTW)
                                                                 :
                     -against-                                   :            ORDER
                                                                 :
THE CITY UNIVERSITY OF NEW YORK, et al.,                         :
                                                                 :
                                      Defendants.
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court has reviewed ECF 82 and 83 and orders as follows:

              •    Fact discovery is extended to September 30, 2021.

              •    Expert discovery is extended to October 30, 2021.

              •    The deadline to serve requests for admission is extended to November 19, 2021.

              •    The parties shall schedule all deposition dates, including tentative dates for Eric
                   Smiles and Julio Centeno.

              •    By July 26, 2021, Plaintiff shall submit a letter, not to exceed three single-spaced
                   pages, explaining why depositions of Messrs. Smiles and Centeno are expected
                   to produce relevant, non-duplicative testimony. Defendants’ response, also not
                   to exceed three single-spaced pages, is due July 29, 2021. The parties are
                   expected to cite to relevant case law, provide sufficient factual background for
                   the Court to assess the likely nature of Messrs. Smiles’s and Centeno’s
                   testimony, and explain how such testimony relates to claims and defenses in this
                   action.

              •    The Court takes no position on whether the remaining depositions occur
                   remotely or in person. However,“[o]nly time spent actually taking the
                   deposition[s], not breaks, counts toward the” default seven-hour time limit for
                   taking depositions. Rahman v. The Smith & Wollensky Rest. Grp., Inc., No. 06-CV-
                   6198 (LAK) (JCF), 2009 WL 72441, at *4 (S.D.N.Y. Jan. 7, 2009).

         The Clerk of Court is directed to close ECF 82 and 83.
     Case 1:18-cv-11325-VSB-OTW Document 84 Filed 07/20/21 Page 2 of 2




      SO ORDERED.



                                             s/ Ona T. Wang
Dated: July 20, 2021                                    Ona T. Wang
       New York, New York                      United States Magistrate Judge
